IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GERRARD D. JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0696

PHILIP L. MURPHY, and FLA.
DEPT. OF CORRECTIONS,

     Respondents.
___________________________/

Opinion filed September 13, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Gerrard Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Matthew F. Vitale, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.